Citation Nr: 0018774	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  95-08 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda, to include as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
January 1970, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 1994 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC.  The Board remanded 
this case back to the RO in May 1997 for further development, 
to include a VA examination.  This development has been 
completed, and the case has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's current porphyria cutanea tarda has not 
been shown to be causally related to herbicide exposure in 
Vietnam or to any other incident of active military service.


CONCLUSION OF LAW

Porphyria cutanea tarda was not incurred in service or as a 
result of herbicide exposure in Vietnam.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

VA regulations also provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) (1999) shall be presumed to 
have been exposed during such service to an herbicide agent, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 3.307(a)(6)(iii) (1999).  
Service connection due to exposure to an herbicide agent may 
be granted on a presumptive basis for certain diseases listed 
in 38 C.F.R. § 3.309(e) (1999).  For example, service 
connection may be granted for porphyria cutanea tarda if this 
disease is manifested to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
C.F.R. § 3.307(a)(6)(ii) (1999).  See The Agent Orange Act of 
1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-46 (1994); see 
also 61 Fed. Reg. 41,422-449 (1996).  Nonetheless, even if a 
veteran has not been diagnosed with a disease listed in 38 
C.F.R. § 3.309(e) (1999) or is otherwise not entitled to 
presumptive service connection on the basis of herbicide 
exposure, he or she is not precluded from establishing 
service connection by proof of direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1999), cert. denied, 118 S.Ct. 1171 
(1998).

In the present case, the veteran has asserted that, while he 
did not develop symptoms of porphyria cutanea tarda for 
several years following service, this present disorder is 
causally related to exposure to Agent Orange in Vietnam.

The Board has reviewed the veteran's service medical records 
and observes that these records reflect no complaints of, or 
treatment for, porphyria cutanea tarda during service.  The 
veteran was treated for a rash on the chin on numerous 
occasions between September 1968 and April 1969.  However, 
his January 1970 separation examination report was negative 
for any abnormalities.   

The first medical evidence of record of porphyria cutanea 
tarda is a private medical record dated in January 1988, 
which contains an impression of this disorder.  A March 1988 
letter from Howard M. Lando, M.D., indicates that the veteran 
complained of blistering of the hands, occasional headaches, 
palpitations, and joint pain.  Dr. Lando noted that 
laboratory testing of the veteran was performed and that he 
concurred with the diagnosis of porphyria cutanea tarda.  Dr. 
Lando also suggested that this disease could be hereditary, 
as the veteran's brother had similar skin lesions after 
alcohol use, but the possibility of an etiology related to 
Agent Orange exposure was also noted.  Additionally, Dr. 
Lando noted that the veteran had been exposed to other toxins 
in 1984 and 1985 and that these toxins might have contributed 
to the etiology of the disease.  In conclusion, Dr. Lando 
noted that the question of Agent Orange exposure was of 
interest because there was "not much data on it," but he 
also mentioned the fact that the VA had found a relationship 
between Agent Orange and porphyria cutanea tarda "in some 
patients."  Also, in an October 1988 letter, Norman Marcus, 
M.D., described the veteran's history of porphyria and made a 
reference to "the context of porphyria, Agent Orange, and 
the failure of a prior nerve decompression" without any 
further discussion of the etiology of porphyria cutanea 
tarda.

The report of an April 1989 VA examination contains a 
diagnosis of porphyria cutanea tarda, and the examiner noted 
that the veteran had a history of dioxin exposure in 1968 and 
that this exposure was the "likely cause" of porphyria 
cutanea tarda.  

Also, the report of the veteran's January 1991 VA psychiatric 
examination reflects that he reported a history of dioxin-
induced porphyria cutanea tarda, and the report of this 
examination contains a diagnosis of dioxin-induced porphyria 
cutanea tarda.  However, there is no indication from the 
examination report that the veteran underwent a physical 
examination during this examination or that the examiner had 
an opportunity to review the veteran's claims file.

Following the Board's May 1997 remand, the veteran underwent 
a VA skin diseases examination in April 1998.  The examiner 
rendered an assessment consistent with porphyria cutanea 
tarda and noted that "[t]his is related to an enzyme 
abnormality involving the liver and can be precipitated by 
hepatotoxins such as alcohol and Agent Orange exposure."  

In February 2000, the Board requested an opinion from the 
Veterans Health Administration (VHA) regarding the etiology 
of the veteran's porphyria cutanea tarda, based on a review 
of the veteran's claims file.  The claims file contains 
opinions from two different VHA doctors.  In the earlier 
opinion, the VHA doctor noted that the veteran did not have a 
family history of porphyria cutanea tarda and that his 
diagnosis, if existent, might be in sporadic or toxic 
exposure form.  This doctor also described the veteran's 
history of alcohol abuse.  Additionally, the doctor noted 
that that, in most cases, porphyria cutanea tarda developed 
"in early time" after herbicide exposure and that, as the 
veteran was first diagnosed with porphyria cutanea tarda in 
1988, it was difficult to connect this disease and herbicide 
exposure epidemiologically.  The examiner also reported that 
the available studies were of insufficient quality, 
consistency or statistical power to permit a conclusion 
regarding the presence or absence of an association.

In the latter VHA opinion, the reviewing VHA doctor noted 
that inciting factors for porphyria cutanea tarda included 
alcohol ingestion, smoking, fasting, infections, pregnancy, 
and chemical compounds.  However, this doctor noted that 
there was insufficient evidence of record to determine the 
exact cause of porphyria cutanea tarda in the present case.  
While both alcohol and herbicide exposure had been implicated 
with the etiology of this disease, the doctor could not 
establish which was the causal agent and could not tell for 
sure "whether it is likely or less likely" that the 
veteran's porphyria cutanea tarda was service-connected.

The Board acknowledges that the veteran has been diagnosed 
with porphyria cutanea tarda in this case but observes that 
this diagnosis was not made for more than seventeen years 
following his discharge from service.  As such, the 
provisions of 38 C.F.R. § 3.307(a)(6)(ii) (1999), which allow 
for the grant of service connection for porphyria cutanea 
tarda if manifested to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active service, are not for 
application, and the Board has therefore considered the 
veteran's claim on a direct service connection basis.

In this regard, the Board observes that there is evidence in 
support of the veteran's claim that his porphyria cutanea 
tarda is related to exposure to Agent Orange in Vietnam.  
Several of the veteran's private doctors from 1988 suggested 
the possibility of an Agent Orange-related etiology for the 
veteran's porphyria cutanea tarda.  More significantly, the 
report of the veteran's April 1989 VA examination contains a 
notation of that dioxin exposure in 1968 was the most likely 
cause of this disease, while the report of the veteran's 
January 1991 VA psychiatric examination contains a diagnosis 
of dioxin-induced porphyria cutanea tarda.

However, the treatment providers noted above do not appear to 
have had the benefit of reviewing the veteran's claims file 
prior to making their commentaries, while the two VHA doctors 
who rendered opinions in March 2000 did review the claims 
file.  The opinions of these two doctors cast significant 
doubt on the evidence in support of the veteran's claim.  The 
latter doctor, upon a review of the record, found that the 
evidence was insufficient to render a definitive opinion one 
way or another about the etiology of the veteran's porphyria 
cutanea tarda.  Perhaps more significantly, the doctor who 
provided the earlier opinion expressed skepticism that 
porphyria cutanea tarda would have developed so many years 
after service, as this disease more typically develops 
quickly in herbicide-related cases.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "[i]t is the responsibility of the BVA 
. . . to assess the credibility and weight to be given to the 
evidence."  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); 
see also Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  
In this case, the Board finds that the opinion from the April 
1989 VA examination report does not appear to be based on a 
review of the evidence of record and is not otherwise 
supported by a complete rationale, while the diagnosis of 
dioxin-induced porphyria cutanea tarda from the January 1991 
VA psychiatric examination report appears to be based solely 
on the history provided by the veteran.  See Swann v. Brown, 
5 Vet. App. 229, 233 (1993) (while an examiner can render a 
current diagnosis based upon his examination of the veteran, 
his opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran).  Moreover, the veteran's private doctors suggested 
only a possibility, rather than a likelihood, that the 
veteran's porphyria cutanea tarda is etiologically related to 
herbicide exposure.  By contrast, the opinions from the VHA 
doctors, essentially related that the evidence did not rise 
to a level that suggested it was as likely as not that such 
an etiological relationship existed, were based on a review 
of the evidence of record and contained numerous citations to 
relevant medical authority.  The Board therefore finds these 
opinions to have greater probative value than the evidence of 
record that tends to support the veteran's claim.  

Following careful consideration of the record, the Board 
finds that the medical evidence does not support the 
conclusion that the veteran's current porphyria cutanea tarda 
is as likely as not causally related to herbicide exposure in 
Vietnam or to any other incident of active military service.  
The only other evidence of record in support of the veteran's 
claim is his own lay opinion, described above.   However, the 
veteran has not been shown to possess the requisite medical 
expertise needed to provide a competent opinion regarding 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski,  2 Vet. App. 492, 495 
(1992).  The veteran's lay contentions, therefore, are 
lacking in probative value.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim that his 
porphyria cutanea tarda was incurred as a result of exposure 
to herbicides or any other incident of military service.  For 
these reasons, service connection for this disability must be 
denied.  In reaching this conclusion, the Board acknowledges 
that, under 38 U.S.C.A. § 5107(b) (West 1991), all doubt is 
to be resolved in the claimant's favor in cases where there 
is an approximate balance of positive and negative evidence 
in regard to a material issue.  However, as the preponderance 
of the evidence is against the veteran's present claim, that 
doctrine is not for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for porphyria 
cutanea tarda, to include as due to herbicide exposure in 
Vietnam, is denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

